Citation Nr: 0107316	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  98-16 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to recognition as a former 
prisoner of war for VA purposes.  

2.  Entitlement to service connection for atherosclerotic 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy.  

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  

4.  Entitlement to service connection for residuals of a 
right shoulder injury.  

5.  Entitlement to a compensable evaluation for residuals of 
a left middle finger amputation.  

6.  Entitlement to service connection for multiple injuries

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
osteoarthritis.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
pulmonary tuberculosis.

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthmatic bronchitis.  

10.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Parkinson's Disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, an acquaintance



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service as follows:  Beleaguered 
status from December 8, 1941 to April 8, 1942, recognized 
guerrilla service from August 2, 1944 to April 1, 1945 and 
regular Philippine Army service from April 2, 1945 to April 
9, 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals of decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO).  In a February 1994 rating 
decision, the RO determined that new and material evidence 
had not been received to reopen the claims of entitlement to 
service connection for osteoarthritis, pulmonary tuberculosis 
and an amputation of the left middle finger.  At the same 
time, the RO determined that service connection for residuals 
of a right shoulder fracture and for multiple injuries was 
not warranted.  The veteran perfected appeals with these 
rating decisions.  

In an administrative decision dated in June 1995, the RO 
determined that the veteran was not entitled to benefits as a 
former POW under Public Laws 97-37 and 100-322.

In an April 1998 decision, the RO determined that service 
connection was not warranted for cardiovascular disease with 
angina pectoris and left ventricular hypertrophy, for chronic 
obstructive pulmonary disease or for acute pharyngitis 
tonsillitis.  At the same time, the RO found that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for asthmatic bronchitis 
and for Parkinson's Disease.  The veteran perfected appeals 
for all the issues included in the rating decision.  

At a December 2000 hearing before the undersigned member of 
the Board, the veteran withdrew his appeal of entitlement to 
service connection for acute pharyngitis with tonsillitis.  
This issue is no longer in appellate status.  38 C.F.R. 
§ 20.204 (2000).

In June 2000, the RO granted service connection for residuals 
of an amputation of the left middle finger and evaluated the 
disability as non-compensably disabling effective September 
10, 1993.  The veteran has perfected an appeal with the 
original disability evaluation assigned for the left middle 
finger.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, which was received at the RO in September 1986, 
the veteran claimed entitlement to service connection for 
avitaminosis malnutrition, a disorder manifested by blurred 
vision, a disorder manifested by insomnia, arthritis of both 
knees and trembling in both hands.  In a VA Form 10-0048, 
Former POW Medical History, which was received at the RO in 
October 1994, the veteran reported that he believed he had 
post-traumatic stress disorder as a result of his POW 
experiences.  

In a statement received at the RO in August 1999, the veteran 
claimed entitlement to service connection for an injury to 
the left index finger.  These issues have been neither 
procedurally prepared nor certified for appellate review and 
are referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet.  
App. 398 (1995).  

The issues of entitlement to status as a POW, entitlement to 
service connection for residuals of fracture of the right 
shoulder and whether new and material evidence has been 
submitted to reopen the claims of entitlement to service 
connection for osteoarthritis, pulmonary tuberculosis and 
residuals of an amputation of the left middle finger were 
originally before the Board in August 1997 at which time they 
were remanded for additional evidentiary development.  

The issues of entitlement to service connection for 
atherosclerotic cardiovascular disease with angina pectoris 
and left ventricular hypertrophy, for chronic obstructive 
pulmonary disease, for residuals of a right shoulder injury, 
for multiple injuries, entitlement to a compensable 
evaluation for residuals of a left middle finger amputation 
and whether new and material evidence has been submitted to 
reopen the claims of entitlement to service connection for 
osteoarthritis, for pulmonary tuberculosis, for asthmatic 
bronchitis, and for Parkinson's Disease are addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  In an unappealed administrative decision dated in July 
1987, the RO denied the veteran's claim of entitlement to 
recognition as a POW for VA purposes.

2.  The evidence submitted subsequent to the July 1987 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.

3.  The service department has not verified that the veteran 
had any period of service as a POW.

4.  The appellant's alleged dates of POW internment did not 
occur during any period of recognized service.

5.  The preponderance of the competent and probative evidence 
shows that the veteran was not a prisoner of war during any 
period of recognized service. 


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
of entitlement to recognition as a former prisoner of war for 
VA purposes is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

2.  The veteran is not entitled to recognition as a former 
prisoner of war for VA purposes.  38 U.S.C.A. § 101 (32) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L.  
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. §§ 5103A & 5107); 38 C.F.R. §§ 3.1(y), 
3.8, 3.9, 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record at the time of the July 1987 
administrative decision which denied status as a POW is set 
out below.  

In an Affidavit for Philippine Army Personnel which was dated 
April 2, 1945 under the section "Activities - Duties 
Performed" the veteran reported, in pertinent part, that he 
served on Bataan in the field and at Zablan Field from July 
1, 1941 until April 9 1942 and that he had "escaped" on 
April 10, 1942 and was a guerilla from May of 1942 to March 
30, 1945.  He did not indicate that he was a POW during the 
period from May of 1942 until March 30, 1945.  

In an Affidavit for Philippine Army Personnel which was dated 
April 25, 1945 under the section "Activities - Duties 
Performed" the veteran reported, in pertinent part, that he 
served on Bataan and Fort Mills from January 25, 1942 to 
April 9 1942 and that he had "escaped from Japs" during the 
period of April 10 to April 11, 1942 and was a guerilla from 
April 10, 1942 to March 23, 1945.  He did not indicate that 
he was a POW during the period from April 10, 1942 until 
March 23, 1945.  

In an Affidavit for Philippine Army Personnel which was dated 
October 23, 1945, the veteran reported, in pertinent part, 
that he was a POW from February 13, 1943 until April 20, 1943 
at the Municipal Jail of Calumpit, Bulacan.  

In April 1954, the U. S. Adjutant General certified the 
veteran's active duty service as follows: Beleaguered status 
from December 8, 1941 to April 8, 1942, missing April 9, 
1942, no casualty status from April 10, 1942 until August 1, 
1944, recognized guerrilla service from August 2, 1944 to 
April 1, 1945 and regular Philippine Army service from April 
2, 1945 to April 9, 1945.  It was noted that the veteran was 
entitled to receive pay during the above periods with the 
exception of April 10 to April 11, 1942 as a result of the 
veteran's alleged POW status not being substantiated and from 
April 12, 1942 until August 1, 1944 as his alleged guerilla 
service during this period had not been substantiated.  In 
the section wherein the veteran's POW status would have been 
reported, the word "none" was written.  

Affidavits from fellow service men which were associated with 
the claims file in August 1972 attest to the veteran's 
military activities but do not mention his being a POW at any 
time.  

In a VA Form 21- 526 which was received at the RO in 
September 1986, the veteran indicated on the form that he had 
been a POW.  He was claiming service connection for injuries 
which allegedly began during the "death march."  The 
veteran included a statement that after the surrender of 
Bataan on April 9, 1942 "when I was in civilian life I was 
captured by Japanese Soldiers, knowing that I am an ex-
USAFFE, and a member of the [guerilla] forces."

In July 1987, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to status as a POW.  The veteran was informed of 
the decision the same month.  He did not appeal the decision.  

The evidence added to the record subsequent to the July 1987 
which affirmed the denial of the veteran's status as a POW is 
set out below.  

A Joint Affidavit from T.M. and B. D. was associated with the 
claims file in August 1987.  The affiants attested to the 
fact that they were fellow servicemen and that they knew that 
the veteran had been captured by the Japanese Imperial Army 
and was incarcerated from February 13, 1943 to April 20, 
1943.  The affidavit was dated in July 1987.  

The transcript of a May 1989 RO hearing is of record.  The 
transcript did not include any pertinent testimony regarding 
the veteran's alleged POW status.  

An Affidavit from R.S.R. has been associated with the claims 
file since March 1992.  The affiant reported that he had 
personal knowledge that the veteran was a prisoner of the 
Japanese from February 1943 until April 1943 at Calumpit, 
Balacan.  The affidavit was dated in November 1991.

The transcript of a December 1993 RO hearing is of record.  
The veteran testified that he had been involved in the 
"Death March" but had been able to escape.  

A Former POW Medical History was completed by the veteran in 
March 1994.  He reported that he had been a captive for two 
months and seven days.  He indicated that his approximate 
date of capture was March 13, 1943 and that he was released 
on approximately April 20, 1943.  He reported that he was 
captured alone.  

Duplicates of the Affidavit for Philippine Army Personnel 
dated in October 23, 1945 were submitted by the veteran.  

Duplicates of the Joint Affidavit from T.M. and B.D. dated in 
July 1987 were submitted.  

On a statement dated in November 1994, the veteran reported 
that he had been a POW from February 13, 1943 until April 20, 
1943.  

A document prepared by the Republic of the Philippines 
indicates that the date of recognition of the veteran's 
service with the guerillas had been revised from January 9, 
1945, to July 3, 1942.  

In September 1997, the U. S. Army Reserve Personnel Center 
reported that the evidence submitted was insufficient to 
warrant a change in the April 1954 certification of the 
veteran's service.  

The veteran submitted a narrative of his active duty in June 
1998 wherein he alleged that he was a POW of the Japanese 
Government.  

An affidavit from the veteran's spouse has been associated 
with the claims file since August 2000.  She reported that 
she was married to the veteran prior to the start of World 
War II and that she knew he was a POW of the Japanese for two 
months and seven days at the municipal jail in Calumpit, 
Bulacan.  

The transcript of a hearing conducted by the undersigned 
member of the Board in December 2000 is of record.  The 
veteran testified that he was detained during the Death March 
but managed to escape.  He reported that he was subsequently 
captured by Japanese forces and was interned for two months 
and seven days.  The veteran's spouse testified that the 
veteran was detained for two months by the Japanese on 
Bataan.  She reported that she actually visited the veteran 
while he was a POW. 


Legal Criteria

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (2000).

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108 
(West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that the prior holdings in Justus and Evans that the evidence 
is presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The term "former POW" means a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force, 
during a period of war.  38 C.F.R. § 101(32); 38 C.F.R. § 
3.1(y).  Furthermore, if a former POW was detained or 
interned for not less than thirty days, and certain diseases, 
such as beriberi heart disease, post-traumatic 
osteoarthritis, peripheral neuropathy, irritable bowel 
syndrome and peptic ulcer disease become manifest to a degree 
of 10 percent or more any time after service, then such 
diseases shall be considered to have been incurred in or 
aggravated by such service, notwithstanding that there is no 
record of such disease during that period of service.  38 
U.S.C.A. § 1112(b).

Analysis

Whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to recognition as a former 
POW for VA purposes.

The claim of entitlement to status as a POW was originally 
denied by the RO in October 1986.  It was subsequently denied 
again in February and June of 1987.  The prior final denial 
of the claim occurred in July 1987.  The veteran did not 
appeal any of these decisions of the RO.  The last denial 
became final in July 1988.  

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to status as a 
POW.  The affidavits produced by fellow servicemen are new 
and material.  They are new as they were not of record at the 
time of the July 1987 decision and they are material as they 
provide some evidence as to the veteran being a POW.  The 
document from the Republic of the Philippines which indicates 
that the date of recognition of the veteran's guerilla 
service had been revised from January 9, 1945 to July 3, 1942 
is new and material.  This evidence tends to support the 
veteran's allegations that he was on active duty with the 
guerillas in 1943 when he was captured by the Japanese.  

The Board finds that the above referenced evidence submitted 
subsequent to the July 1987 decision bears directly and 
substantially upon the claim of entitlement to status as a 
POW; is not cumulative or duplicative and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
status as a POW.  

Entitlement to status as a POW.

At the outset, it should be noted that on November 9, 2000,  
the President signed into law the Veterans Claims Assistance  
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of the 
VA with respect to the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L.  
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Inasmuch as the RO satisfied the requirements of the new law, 
the veteran is not prejudiced by the Board proceeding with 
his case.  Bernard v. Brown, 4 Vet. App. 384 (1993).  This 
issue will be determined based on the nature of the 
appellant's service.  The RO obtained all relevant 
information with regard to the nature of his service.  Thus, 
the Board finds that all evidence necessary for an equitable 
adjudication of the appellant's claim has been obtained and 
that the duty to assist the claimant is satisfied.  Veterans 
Claims Assistance Act of  2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000)  (to be codified at 38 U.S.C. § 
5103A).

A review of the record reveals that the service department 
verified that the veteran was in beleaguered status from 
December 8, 1941 to April 8, 1942, missing status from April 
9, 1942 to April 9, 1942, no casualty status from April 10, 
1942 to August 1, 1944, had recognized guerrilla service from 
August 2, 1944 to April 1, 1945 and regular Philippine Army 
service from April 2, 1945 until April 9, 1945.  The VA is 
bound by the service department's certification as to a 
claimant's military service.  Duro v. Derwinski, 2 Vet. App. 
530 (1992); see 38 C.F.R. §§ 3.1(y)(1), 3.203.  The veteran 
had no other verified service between April 10, 1942 and 
April 1, 1945 during the alleged period of captivity by the 
Japanese.  The service department was unable to verify that 
the veteran was a POW for a period of not less than thirty 
days.  

Under 38 C.F.R. §§ 3.1(y)(1), VA shall accept the service 
department findings as to status as a former POW "unless a 
reasonable basis exists for questioning it."  The veteran has 
alleged confinement as a POW from approximately February 1943 
until April 1943, during his period of no casualty status.  
The Board notes there is conflicting evidence in the form of 
different Affidavits for Philippine Army Personnel dated in 
1945.  Two of the affidavits (one dated April 2, 1945 and the 
other dated April 25, 1945) indicate that the only alleged 
POW activities the veteran was involved in was when he 
escaped from the Japanese in April 1942.  A third affidavit 
which was dated October 23, 1945 includes a notation that the 
veteran was a POW from February 13, 1943 until April 20, 
1943.  The Board further notes, however, that the service 
department was requested on several occasions to verify the 
veteran's correct periods of service and each time the 
service department indicated that the veteran was in a no 
casualty status during his alleged period of captivity.  
Accordingly, the Board finds that there is no reasonable 
basis on this record to question the service department 
findings that the veteran does not have the status of a 
former POW under the provisions of Public Laws 97-37 and 100-
32.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; POW status is precluded based on the appellant's 
verified service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). 



ORDER

New and material evidence having been received, the claim of 
entitlement to recognition as a former prisoner of war for VA 
purposes is reopened.

The claim of entitlement to recognition as a former prisoner 
of war for VA purposes is denied.  


REMAND

The veteran has perfected an appeal of the initial non-
compensable evaluation assigned for his service-connected 
residuals of a left middle finger amputation.  A review of 
the claims file reveals that the residuals of a left middle 
finger amputation have never been evaluated by VA for 
compensation and pension purposes.  The Board finds the RO 
must afford the veteran a VA examination to determine the 
extent of the residuals of the left middle finger amputation.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
assistance to be provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim provided that there is competent evidence of a current 
disability, an indication that the disability or symptoms may 
be associated with the claimant's active military service and 
the record does not contain sufficient medical evidence to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran has alleged that he has atherosclerotic 
cardiovascular disease with angina pectoris and left 
ventricular hypertrophy, chronic obstructive pulmonary 
disease, and residuals of a right shoulder injury as a result 
of his active duty service.  There is competent evidence of 
record of the current existence of these disorders.  The 
Board finds the Veterans Claims Assistance Act of 2000 
requires VA to afford the veteran examinations in order to 
determine if any or all of the above referenced disorders 
were incurred in or aggravated by active duty service.  

The other issues currently on appeal are whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for osteoarthritis, whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for pulmonary 
tuberculosis, whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for asthmatic bronchitis, and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for Parkinson's Disease.  
VA has found that the new notice provision of the Veterans 
Claims Assistance Act of 2000 applies to attempts to reopen 
claims.  VA must notify the claimant of any information or 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  VBA Fast Letter 01-02 (Jan. 9, 
2001).  

According the issues of entitlement to service connection for 
atherosclerotic cardiovascular disease with angina pectoris 
and left ventricular hypertrophy, entitlement to service 
connection for chronic obstructive pulmonary disease, 
entitlement to service connection for residuals of a right 
shoulder injury, entitlement to a compensable evaluation for 
residuals of a left middle finger amputation, entitlement to 
service connection for multiple injuries, whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for osteoarthritis, whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for pulmonary 
tuberculosis, whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for asthmatic bronchitis, and whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for Parkinson's Disease are 
remanded for the following actions:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for 
atherosclerotic cardiovascular disease 
with angina pectoris and left ventricular 
hypertrophy, for chronic obstructive 
pulmonary disease, for residuals of a 
right shoulder injury, for residuals of a 
left middle finger amputation, for 
osteoarthritis, for pulmonary 
tuberculosis, for asthmatic bronchitis 
and for Parkinson's Disease.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the evidence from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should arrange for an 
appropriate examination of the veteran to 
determine the nature and extent of the 
residuals of the left middle finger 
amputation.  The examiner must review the 
claims files including this remand prior 
to completion of the examination report.  
Any further indicated special studies 
should be accomplished.  The examiner 
must determine whether the amputation 
resulted in metacarpal resection (more 
than one-half the bone lost) or whether 
it did not result in metacarpal resection 
at the proximal interphalangeal joint or 
proximal thereto.  Any opinions should be 
accompanied by a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issues 
of entitlement to service connection for 
atherosclerotic cardiovascular disease 
with angina pectoris and left ventricular 
hypertrophy, service connection for 
chronic obstructive pulmonary disease, 
entitlement to service connection for 
residuals of a right shoulder injury, 
entitlement to a compensable evaluation 
for residuals of a left middle finger 
amputation, entitlement to service 
connection for multiple injuries, whether 
new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
osteoarthritis, whether new and material 
evidence has been submitted to reopen the 
claim of entitlement to service 
connection for pulmonary tuberculosis, 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for 
asthmatic bronchitis, and whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for Parkinson's 
Disease.  


If any benefit requested for which an appeal has been 
perfected remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case that 
includes all evidence received since the last supplemental 
statement of the case.  The veteran and his representative 
should then be given the opportunity to respond.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 



